Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 1 of 27 PageID #: 1173




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    OWENSBORO DIVISION
                              CIVIL ACTION NO. 4:20-CV-00091-HBB


JOHNNA HENDRICKS                                                                                   PLAINTIFF


VS.


KILOLO KIJAKAZI, ACTING COMMISSIONER
SOCIAL SECURITY ADMINISTRATION1                                                                 DEFENDANT


                                       MEMORANDUM OPINION
                                           AND ORDER

                                               BACKGROUND

        Before the Court is the complaint (DN 1) of Johnna Hendricks (“Plaintiff”) seeking judicial

review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both the

Plaintiff (DN 21) and Defendant (DN 29) have filed a Fact and Law Summary. For the reasons

that follow, the final decision of the Commissioner is AFFIRMED, and that judgment is

GRANTED for the Commissioner.

        Pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 13). By Order entered

November 2, 2020 (DN 14), the parties were notified that oral arguments would not be held unless

a written request therefor was filed and granted. No such request was filed.



1 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of
the Federal Rules of Civil Procedure, Kilolo Kijakazi is substituted for Andrew Saul as the defendant in this suit.
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 2 of 27 PageID #: 1174




                                            FINDINGS OF FACT

        On January 24, 2018, Plaintiff protectively filed an application for Disability Insurance

Benefits (Tr. 87, 263-65, 266-72). Plaintiff alleged that disability beginning August 14, 2017, as

a result of traumatic brain injury (“TBI”), photophobia and eyes do not line up (visual

impairments), vertigo, migraines, optical migraines, pulsation in head, seizure auoras (eyes roll

back in head), cannot turn head, and two back surgeries (Tr. 87, 147, 169, 281). The application

was denied initially on May 18, 2018, and upon reconsideration on September 18, 2018 (Tr. 87,

166, 167, 187-88, 189).

        On April 22, 2019, Administrative Law Judge Jennifer B. Thomas (“ALJ”) conducted a

video hearing from Paducah, Kentucky (Tr. 87, 112, 114). 2 Plaintiff and her counsel, Sara

Martin-Diaz, participated from Owensboro, Kentucky (Id.).                      Kenneth Boaz, an impartial

vocational expert, testified during the hearing (Id.).

        In a decision dated June 12, 2019, the ALJ evaluated this adult disability claim pursuant to

the five-step sequential evaluation process promulgated by the Commissioner (Tr. 87-101). The

ALJ noted that Plaintiff meets the insured status requirements of the Social Security Act through

December 31, 2022 (Tr. 89). At the first step, the ALJ found that Plaintiff has not engaged in

substantial gainful activity since August 14, 2017, the alleged onset date (Id.). At the second step,

the ALJ determined that Plaintiff has the following severe impairments: reynaud phenomenon of

the right hand; carpal tunnel syndrome; TBI; degenerate disc disease; major depressive disorder;




2 The decision indicates that Administrative Law Judge Jennifer B. Thomas (“ALJ”) conducted the video hearing
from Nashville, Tennessee (Tr. 87). By contrast, at the outset of the administrative hearing, the ALJ specifically
states that she is conducting the video hearing from Paducah, Kentucky (Tr. 114). The Court is relying on the ALJ’s
statement in the hearing transcript.

                                                        2
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 3 of 27 PageID #: 1175




generalized anxiety disorder; obesity; cervicalgia; vertigo; and migraines (Id.). At the third step,

the ALJ concluded that Plaintiff does not have an impairment or combination of impairments that

meets or medically equals one of the listed impairments in Appendix 1 (Id.).

       At the fourth step, the ALJ found that Plaintiff has the residual functional capacity (“RFC”)

to perform light work with certain postural, environmental, and mental limitations (Tr. 92).

Specifically, the postural limitations are: Plaintiff could occasionally balance, kneel, stoop, crouch,

crawl and climb ramps and stairs; she should never climb ladders, ropes and scaffolds; she could

frequently handle and finger using her upper extremities; and she could frequently reach overhead

and all around using her upper extremities (Id.). The environmental limitations are Plaintiff

should have no exposure to unprotected heights and moving mechanical parts; she could only work

in conditions where the lights are no brighter than a standard office building; she could not work

where there is strobe lights; and she could only work at a moderate noise level (Id.). The mental

limitations are Plaintiff could understand, remember and carry out simple routine tasks and sustain

concentration, persistence and pace for the completion of those tasks for two-hour segments of

time in an eight-hour workday; she could not work at a production-based job; she could have

frequent interaction with co-workers, supervisors and the public; she is limited to making simple

work place decisions; and she is limited to simple work place communications (Id.). The ALJ

relied on testimony from the vocational expert to find that with the above RFC, Plaintiff is unable

to perform any of her past relevant work (Tr. 99).

       The ALJ proceeded to the fifth step where she considered Plaintiff’s RFC, age, education,

and past work experience as well as testimony from the vocational expert (Tr. 100-01). The ALJ

found that Plaintiff is capable of performing a significant number of jobs that exist in the national


                                                  3
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 4 of 27 PageID #: 1176




economy (Id.). Therefore, the ALJ concluded that Plaintiff has not been under a “disability,” as

defined in the Social Security Act, from August 14, 2017, through the date of the decision

(Tr. 101).

       Plaintiff timely filed a request for the Appeals Council to review the ALJ’s decision

(Tr. 261-62). The Appeals Council denied Plaintiff’s request for review (Tr. 2-5).

                                  CONCLUSIONS OF LAW

                                      Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by “substantial evidence,” 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). “Substantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.” Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court “may not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.” Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff’s request for review of the

ALJ’s decision (Tr. 2-5). At that point, the ALJ’s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the ALJ’s decision and the


                                               4
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 5 of 27 PageID #: 1177




evidence that was in the administrative record when the ALJ rendered the decision. 42 U.S.C.

§ 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d 146, 148 (6th Cir. 1996);

Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                       The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

“disability” is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See “Evaluation of disability in general,”

20 C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

                                                 5
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 6 of 27 PageID #: 1178




                4)       Does the claimant have the RFC to return to his or her past
                         relevant work?

                5)       Does the claimant’s RFC, age, education, and past work
                         experience allow him or her to perform a significant number
                         of jobs in the national economy?

Here, the ALJ denied Plaintiff’s claim at the fifth step.

                                        Prejudgment Remand

        1. Arguments of the Parties

        Plaintiff argues that a prejudgment remand is appropriate pursuant to sentence six of 42

U.S.C. § 405(g) regarding evidence disregarded by the Appeals Council and evidence not properly

proffered to the ALJ (DN 21-1 PageID # 1111-14). Plaintiff explains that her claim primarily

relates to residual injuries and limitations she sustained as a result of a motor vehicle accident on

July 17, 2015 (Id. at PageID # 1111).         As the accident occurred during the scope of her

employment, much of her treatment has been dictated by workers compensation (Id.). Plaintiff

explains that she has separate representation for her Social Security Disability Benefits claim, her

worker’s compensation claim, and her personal injury claim (Id.). As a result, the ability of

counsel in this proceeding to receive records generated in the two other proceedings has “been

very difficult” (Id.).

        After her administrative hearing, Plaintiff’s counsel in this proceeding received records

“that are incredibly relevant to this claim” (Id.). Plaintiff explains that many of her severe

impairments relate to her TBI causing ongoing migraines, vertigo, visual problems, and neck pain

(Id. at PageID # 1111-12). Plaintiff claims that workers compensation paid for independent

reports to minimize this and point to depression as the cause of these residuals (Id. at


                                                  6
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 7 of 27 PageID #: 1179




PageID # 1112). Unfortunately, the ALJ was influenced by these reports and relied on Dr.

Oliver’s opinion in assessing Plaintiff’s RFC (Id.). Following the administrative hearing, Dr.

Greenwald, a treating physician, drafted a rebuttal report that discounted the opinions of Drs.

Oliver and Gray (Id.) (citing Tr. 106-11). Plaintiff claims that in this new and material evidence,

Dr. Greenwald encloses the results of Videonystagnography (“VNG”) testing which objectively

confirms Plaintiff’s TBI (Id.) (citing Tr. 1028-32).3 Plaintiff claims that her VGN testing was

delayed due to the workers compensation method she had to undertake (Id.). Because counsel in

this proceeding did not have access to Plaintiff’s workers compensation file, counsel had to wait

until the attorney in the worker’s compensation case provided “this report” (Id.). Plaintiff reports

that her attorney in the workers compensation case promptly sent it to counsel in this case on June

18, 2019, but by then the ALJ had issued the unfavorable decision (Id.). Plaintiff asserts “this

was not obtainable by [her counsel in this action] prior to that time and clearly relates to the

relevant time period (Id.). Plaintiff argues “[g]iven that Dr. Greenwald was one of the opinions

assessed by the ALJ, his supplemental report addressing very new and relevant objective testing

should have been exhibited [by the Appeals Council] and submitted to the ALJ for a remand. This

is especially true given the fact that the ALJ exhibited the testing itself, but not his reported dated

just four days later.” (Id.).

        Plaintiff also points out that on July 13, 2019, her personal injury attorneys provided

counsel in this proceeding with a copy of a work life expectancy report prepared by a vocational




3 Plaintiff asserts that traditional imaging, like CT scans and MRIs, often times do not reveal many TBIs and so
additional testing such as the VGN is required (DN 21-1 PageID # 1112). Plaintiff points out that Dr. Greenwald
stated the VGN test revealed objective abnormality of optokinetic testing resulting from central nervous system
dysfunction (Id.) (citing Tr. 110).

                                                       7
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 8 of 27 PageID #: 1180




economic specialist (Id. at PageID # 1112-13) (citing Tr. 9). Plaintiff argues “[f]or the same

reasons above, this should have been exhibited [by the Appeals Council] and remanded to the ALJ

for consideration” (Id.). Plaintiff indicates the report specifically applies her “diagnoses and

restrictions to very objective and reliable methodology to ultimately determine that her work life

expectancy is zero years” (Id. at PageID # 1113). Plaintiff claims the evidence “is incredibly

material as it is speaking to the exact issue in [her] claim and was not available at the time of the

hearing” (Id.).

       Moreover, Plaintiff points out that the results of the VNG testing was not proffered to her

counsel in this proceeding “until February 28, 2020 by the Appeals Council” (Id.). Yet, this

evidence is listed as Exhibit 16F to the ALJ’s decision, “but oddly is not at all referenced by the

ALJ in her decision” (Id.). Plaintiff contends “[i]t is questionable if the ALJ had access to this

very material objective evidence at the time she issued her decision and how this situation even

occurred. The Appeals Council agrees this is new and material given it was exhibited and

proffered after the hearing, however there is not any evidence indicating the ALJ had the same

opportunity” (Id.). Plaintiff assets that this alone requires a remand (Id.).

       Defendant argues that none of the evidence Plaintiff mentions is new (DN 29 PageID

# 1167-69). The November 2018 report by the vocational specialist existed before the ALJ’s

hearing (Id. at PageID # 1167) (citing Tr. 9-70). Dr. Greenwald’s supplemental opinion is dated

May 14, 2019, approximately a month before the ALJ’s decision (Id.) (citing Tr. 106-11).

Additionally, Defendant contends that Plaintiff’s claim—the evidence was part of her workers

compensation claim—is not a sufficient to satisfy the “good cause” requirement because the

evidence was available from her medical providers (Id. at PageID # 1167-68). Further, the


                                                  8
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 9 of 27 PageID #: 1181




vocational report is not “material” evidence because it would not have been considered by the ALJ

as it addresses an issue reserved for the ALJ, and the ALJ issued her decision after March 27, 2017

(Id. at PageID # 1168) (citing 20 C.F.R. § 404.1520b(c)(3)). Dr. Greenwald’s supplemental

report is also not “material” because it reached the same conclusion as the 2018 report that the ALJ

did consider and found unpersuasive (Id.) (citing Tr. 98).

       2. Applicable Law

       “A district court’s authority to remand a case . . . is found in 42 U.S.C. § 405(g) . . .”

Hollon ex rel. Hollon v. Comm’r of Soc. Sec., 447 F.3d 477, 482-83 (6th Cir. 2006). The Social

Security Act authorizes “two types of remand: (1) a post judgment remand in conjunction with a

decision affirming, modifying, or reversing a decision of the [Commissioner] (a sentence-four

remand); and (2) a pre-judgment remand for consideration of new and material evidence that for

good cause was not previously presented to the [Commissioner] (a sentence six-remand).”

Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 174 (6th Cir. 1994) (citing 42 U.S.C.

§ 405(g)).

       Under sentence six of 42 U.S.C. § 405(g), the Court does not address the correctness of the

administrative decision. Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991), Hollon, 447 F.3d at 483.

“Rather, the court remands because new evidence has come to light that was not available to the

claimant at the time of the administrative proceeding and the new evidence might have changed

the outcome of the prior proceeding.”    Melkonyan, 501 U.S. at 98.     The party seeking this type

of remand has the burden of demonstrating that there is “new evidence which is material and that

there is good cause for the failure to incorporate such evidence into the record in a prior

proceeding[.]”   42 U.S.C. § 405(g).


                                                 9
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 10 of 27 PageID #: 1182




       The Supreme Court of the United States has explained that evidence is “new” only if it was

“not in existence or available to the claimant at the time of the administrative proceeding.”

Sullivan v. Finkelstein, 496 U.S. 617, 626 (1990); see Melkonyan, 501 U.S. at 98 (indicating that

evidence is “new” if it was not available to the claimant at the time of the administrative

proceeding). The Sixth Circuit uses “administrative proceeding” and “hearing” interchangeably

in its discussion of the applicable law. See e.g. Ferguson v. Comm’r of Soc. Sec., 628 F.3d 269,

276 (6th Cir. 2010); Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001).      Thus, in assessing

whether the evidence is new, the issue is whether the medical records existed or were available to

Plaintiff at the time of the administrative hearing.

       Evidence is “material” only if there is “a reasonable probability that the Commissioner

would have reached a different disposition of the disability claim if presented with the new

evidence.” Ferguson, 628 F.3d at 276; Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001);

Sizemore v. Sec’y of Health & Human Servs., 865 F.2d 709, 711 (6th Cir. 1988). Notably,

evidence is not considered material if it merely depicts an aggravation or deterioration in an

existing condition. Sizemore, 865 F.2d at 712.

       “Good cause” is demonstrated by showing “a reasonable justification for the failure to

acquire and present the evidence for inclusion in the hearing before the ALJ.” Foster v. Halter,

279 F.3d 348, 357 (6th Cir. 2001) (emphasis added). Clearly, this rule of law applies when the

medical evidence is available at the time the ALJ conducts the administrative hearing. The Sixth

Circuit has also indicated that “good cause” is “shown if the new evidence arises from continued

medical treatment of the condition, and was not generated merely for the purpose of attempting to

prove disability.” Koulizos v. Sec’y of Health & Human Servs., No. 85-1654, 1986 WL 17488,


                                                 10
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 11 of 27 PageID #: 1183




at *2 (6th Cir. Aug. 19, 1986) (citing Wilson v. Sec’y of Health & Human Servs., 733 F.2d 1181

(6th Cir. 1984) and Willis v. Sec’y of Health & Human Servs., 727 F.2d 551 (6th Cir. 1984)).

Thus, this rule of law also applies when the evidence is not available at the time the ALJ conducted

the administrative hearing. For example, in Wilson, the medical evidence concerned treatment

the claimant received months after the administrative hearing. 733 F.2d at 1182-83.

        3. Discussion

        The Court will now address whether each piece of evidence is “new.” As explained

above, in assessing whether the evidence is new, the issue is whether it existed or was available to

Plaintiff at the time of the administrative hearing. Here, the ALJ conducted the administrative

hearing on April 22, 2019 (Tr. 114).4 Dr. Greenwald issued his supplemental report on May 14,

2019 (Tr. 106-12), which is 22 days after the ALJ conducted the administrative hearing. Clearly,

his supplemental report is “new” because it did not exist at the time of the administrative hearing.

The work life expectancy report is dated November 26, 2018 (Tr. 9-70), which is 147 days before

the ALJ conducted the administrative hearing. Thus, the work life expectancy report is not “new”

because it existed and was available to Plaintiff at the time of the administrative hearing. Clinical

Audiologist Abigail Garrett, Au.D., CCC-A, administered the VNG testing and issued a report on

May 10, 2019 (Tr. 1028-32), which is 18 days after the ALJ conducted the administrative hearing.

Technically the VNG report could be considered “new” because it did not exist at the time of the

administrative hearing. However, unlike the two other pieces of evidence, the VNG report is

Exhibit 16F in the record that the ALJ considered when she rendered her opinion (see Tr. 101-05).

While the ALJ’s decision does not expressly mention the VNG report, the ALJ must have


4 The ALJ issued her decision on June 12, 2019 (Tr. 87- 101).

                                                       11
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 12 of 27 PageID #: 1184




considered it as she agreed with Dr. Greenwald’s TBI diagnosis (Tr. 89). Further, when Plaintiff

submitted a copy of this report to the Appeals Council claiming that it was “new” evidence, the

Appeals Council pointed out that it was not “new” evidence because it is a copy of Exhibit 16F

(Tr. 3). In sum, only Dr. Greenwald’s supplemental report is “new” evidence. The work life

expectancy report and the VNG report are not “new” evidence.

         Next, the Court will address whether each piece of evidence is “material.” Contrary to

Plaintiff’s assertion, Dr. Greenwald is not a treating source. Rather, Plaintiff’s counsel in the

workers compensation action apparently retained Dr. Greenwald as a medical expert in brain injury

medicine (Tr. 976-1026). By way of background, Dr. Greenwald conducted an extensive review

of the medical evidence, he interviewed and examined Plaintiff, and then prepared a report dated

December 20, 2018 (Id.). In that report, Dr. Greenwald opined that within a reasonable degree of

medical certainty Plaintiff suffered a TBI on July 17, 2015 and the combination of cognitive,

physical, and psychological impairments that Plaintiff continues to suffer are causally related to

this injury (Tr. 1023).        Additionally, Dr. Greenwald opined that Plaintiff is totally and

permanently disabled as a result of this combination of impairments causally related to her TBI

(Id.).   The ALJ agreed with Dr. Greenwald’s TBI diagnosis (Tr. 89).                          See 20 C.F.R.

§ 404.1520(a)(4)(ii); Social Security Ruling 16-3p, 2017 WL 5180304, at *11 (Oct. 25, 2017);

Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988) (per curiam). But the ALJ explained that she

was not persuaded with Dr. Greenwald’s opinion that Plaintiff was totally and permanently

disabled because the opinion was inconsistent with the medical evidence in the record (Tr.98).5


5 The ALJ’s explanation reads as follows:

                 Specifically, this opinion is inconsistent with the opinions of the claimant's

                                                      12
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 13 of 27 PageID #: 1185




            At issue is Dr. Greenwald’s supplemental report dated May 14, 2019 (Tr. 106-10).

Essentially, Dr. Greenwald indicated that supplemental reports prepared by Drs. Allen

(psychiatrist) and Elferman (ophthalmologist), and a functional assessment prepared by Rich

Wickstrom (physical therapist at WorkAbility Systems) did not change his opinions in the report

dated December 20, 2018 (Tr. 110).6 Dr. Greenwald also asserted that the VNG report, prepared

by Ms. Garrett on May 10, 2019, bolsters his previously expressed opinions because it shows

objective evidence of the TBI sustained by Plaintiff (Tr. 110-11).                          As Dr. Greenwald’s

supplemental report merely reiterates his previously expressed opinion—Plaintiff is totally and

permanently disabled—which the ALJ found not persuasive, and the VNG report only

substantiates Dr. Greenwald’s TBI diagnosis, which the ALJ agreed with, the Court concludes that

there is not a reasonable probability that the ALJ would have reached a different disposition of

Plaintiff’s disability claim if presented with this new evidence.                     In sum, Dr. Greenwald’s

supplemental report dated May 14, 2019 (Tr. 106-10) is not “material.” Additionally, Plaintiff




                  primary treating doctor Randall Oliver M.D. and the findings in her consultative
                  examination in April 16, 2018, and the opinion of Jeffrey Gray Ph.D. The
                  claimant has some symptoms that include having migraines headaches due to her
                  traumatic brain injury. However, the medical records of evidence reflect that the
                  claimant's symptoms are primarily due to her depression, as discussed during her
                  treatment with Dr. Oliver and as reflected in her consultative examination in April
                  16, 2018. During her consultative examination, the claimant achieved a full-
                  scale IQ score of 99 on the Wechsler Adult Intelligence Scale test, which reflects
                  that the claimant had no clear signs of cognitive rigidity. Additionally, she
                  achieved a raw score of 30 on the Beck depression Inventory test, which is
                  indicative that the claimant has a moderate degree of anxiety. (Ex.15F)

(Tr. 98).

6 The defendant in the workers compensation action apparently retained these three sources to evaluate Plaintiff and
render expert opinions (Tr. 106-10).

                                                         13
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 14 of 27 PageID #: 1186




cannot demonstrate “good cause” because Dr. Greenwald’s supplemental report was generated for

the sole purpose of attempting to prove disability in the workers compensation action.

         Plaintiff’s attorneys in the personal injury action apparently retained a vocational economic

specialist who prepared a work life expectancy report dated November 26, 2018 (Tr. 9-70). In

pertinent part the report indicates “[a]t the present time, due to a combination of impairments, Ms.

Hendricks is unable to perform any type of substantial, gainful work activity. Therefore, we

consider her to be 100% occupationally disabled as a result of injury.” (Tr. 34). As Plaintiff filed

her application for benefits after March 27, 2017, the applicable regulations indicate that such

statements on issues reserved to the Commissioner are “inherently neither valuable nor persuasive”

on the issue of whether the claimant is disabled and will not be analyzed in the decision.

See 20 C.F.R. § 404.1520b(c). This means there is not a reasonable probability that the ALJ

would have reached a different disposition of Plaintiff’s disability claim if presented with this

evidence. Moreover, Plaintiff has not shown a reasonable justification for the failure to present

this evidence for inclusion in the hearing considering the fact it was generated 147 days before

said hearing.

         For the foregoing reasons, the Court concludes that Plaintiff is not entitled to a prejudgment

remand, under sentence six of 42 U.S.C. § 405(g), as to the three pieces of evidence discussed

above.

                                            Finding No. 3

         1. Arguments of the Parties

         Plaintiff also contends that the ALJ should have found that her multiple eye conditions,

diagnosed by her optometrist Dr. Sampson, are a “severe” impairment and been included in the


                                                  14
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 15 of 27 PageID #: 1187




RFC (DN 21-1 PageID # 1117-18). In support of her position, Plaintiff cites her own testimony

indicating she had to wear sunglasses as she is incredibly sensitive to light and she has several

triggers that result in vertigo type episodes hem in spite of her testimony and objective medical

evidence provided (Id.) (citing Tr. 129, 131). Plaintiff also cites Dr. Sampson’s diagnoses and

treatment which included prescription prism glasses (Id.) (citing Tr. 391-92).

        Defendant responds by pointing out that the purported error is harmless because at step two

the ALJ found Plaintiff had several severe impairments and continued through the rest of the

sequential evaluation (DN 29 PageID # 1158-60).              Additionally, while Plaintiff cites a treatment

note listing several diagnoses and some objective findings, she has not shown how this

significantly impaired her ability to perform basic work activities for at least 12 consecutive

months or that any eye impairment created more restrictive limitations than those in the RFC

finding (Id.).    Further, the ALJ noted that a medical provider concluded that there were no

abnormalities in Plaintiff’s bilateral eyes that explained her complaints of nausea, migraines,

sensitivity to light, dizziness, and blurriness in her eyes (Id.) (citing Tr. 95, 477).

        2. Applicable Law

        At the second step in the sequential evaluation process, a claimant must demonstrate she

suffers from a “severe medically determinable physical or mental impairment that meets the

duration requirement . . . or a combination of impairments that is severe and meets the duration

requirement . . .” 20 C.F.R. § 404.1520(a)(4)(ii); Social Security Ruling 16-3p, 2017 WL

5180304, at *11 (Oct. 25, 2017); Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988) (per curiam).7


7 To satisfy the “severe” requirement the claimant must demonstrate the impairment or combination of impairments
“significantly limit” his or her physical or mental ability to do “basic work activities.” 20 C.F.R. § 404.1522(a).


                                                       15
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 16 of 27 PageID #: 1188




If the claimant does not have an impairment or combination of impairments that satisfy the above

requirements, the Administrative Law Judge will find the claimant is not disabled and deny the

claim. 20 C.F.R. § 404.1520(4)(ii); Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988) (per

curiam). Notably, the failure to find that a specific impairment is “severe” will be deemed

harmless provided the Administrative Law Judge determines that the claimant has at least one

severe impairment, continues with the sequential evaluation process, and considers all of the

claimant’s impairments (severe and nonsevere) in the remaining steps. See Anthony v. Astrue,

266 F. Appx. 451, 457 (6th Cir. 2008) (citing Maziarz v. Sec’y of Health & Human Servs., 837

F.2d 240, 244 (6th Cir. 1987)).

       3. Discussion

       Steven Sampson, O.D., conducted follow up evaluations of Plaintiff on September 30,

2016, January 6, 2017, and March 24, 2017 (Tr. 391, 392, 398). His diagnoses changed somewhat

over the course of treatment and by March 24, 2017, he indicated Plaintiff had visual disturbance,

binocular vision disorder, left hyperphoria, saccadic eye movement deficit, and smooth motor

pursuit deficit (Id.). He addressed her eyesight problems by prescribing eye exercises and glasses

with prism which helped her at work and with driving (Id.). By March 24, 2017, Dr. Sampson

felt Plaintiff had reached maximum improvement and he did not have anything more that he could

do with her glasses or add to her therapies (Tr. 398).

       On January 30, 2018, Dr. Dion J. Dulay, a board-certified eye physician and surgeon,

conducted an independent medical eye examination in connection with Plaintiff’s worker

compensation case (Tr. 477-79). The eye examination involved: (1) corrected visual acuity for

near and far; (2) visual field perception measurement; and (3) ocular motility and tests for diplopa


                                                16
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 17 of 27 PageID #: 1189




(Tr. 477). The results of his eye examination were as follows:

                (1)     SNELLEN visual acuity measured 20/25 at Far in the Right
                Eye, and 20/25 at Far in the Left Eye with best correction. Near
                SNELLEN vision also measured 20/25 in the Right and Left Eyes.
                Combining these visual acuities for Far and Near in both eyes
                constitutes a 5% loss of Visual System due to the Visual Acuity
                tests.

                (2)      Visual Field measurements show 417 degrees of field in the
                Right Eye, and 397 degrees of field in the Left Eye. This results in
                an 18% loss of Visual System Function due to this Visual field
                deficit.

                (3)    Ocular Motilify examination showed NO limitation of
                extraocular muscle function, and NO misalignment of the eyes, and
                NO diplopia.

                (4)     The patient had multiple complaints of other symptoms
                including: nausea, Migraines, sensitivity to light, "eyes don't line
                up," "frustration," and dizziness. However, I can detect NO EYE
                abnormalities to account for these subjective symptoms.

                (5)     Therefore, this evaluation can only be based on the Visual
                Acuity and Visual field measurements. Based on the AMA
                Guidelines, 5th Edition, of PPI Evaluation: The PPI Rating for the
                patient's Visual System is 22% Loss of Function. A 22% Loss of
                Visual System Function is considered a 21% PPI Impairment of the
                whole Person.

(Id.).

         At step two, the ALJ found that Plaintiff had several impairments that are “severe” (Tr. 89).

As a result, the ALJ continued with the sequential evaluation process. At step four, in connection

with the RFC determination, the ALJ’s summary of Plaintiff’s testimony acknowledged her

complaints of severe headaches that are intensified with bright light, patterns in grocery aisles, and

the movement of objects (Tr. 93). The ALJ also noted Plaintiff’s complaint about poor balance

and constantly running into items (Id.). The ALJ also discussed the independent medical eye


                                                  17
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 18 of 27 PageID #: 1190




examination performed by Dr. Dunlay (Tr. 95).8 In recognition of Plaintiff’s eye conditions, the

ALJ’s RFC determination includes the following environmental limitations: no exposure to

unprotected heights and moving mechanical parts; only work in conditions where lights are no

brighter than standard office building; and cannot work where there is strobe lights (Tr. 92). Thus,

the ALJ’s purported omission at step two is harmless error because she considered the limitations

imposed by these conditions in determining Plaintiff’s RFC. See Maziarz, 837 F.2d at 244.

In sum, Plaintiff is not entitled to relief as to this challenge.

                                                     Finding No. 5

            1. Arguments of the Parties

            Plaintiff mounts three specific challenges to the RFC determination in Finding No. 5

(DN 21-1 PageID # 1114-21). Plaintiff asserts that the ALJ committed clear error because she

failed to: (1) specify the amount of weight afforded to the opinions of Drs. Watts and Greenwald

(Tr. 97, 98); and (2) provide valid reasons for discrediting their opinions (Id. at PageID # 1114-16).

Next, Plaintiff claims there was not substantial evidence to support the ALJ’s decision to give

“persuasive weight” to the opinions of Drs. Oliver and Gray because they predate the VNG testing

that objectively confirmed the presence of her TBI and resulting symptoms (Id. at PageID #




8 The ALJ commented as follows:

                   The undersigned also denotes that during an office visit to Dion Dulay M.D. in
                   January of 2018, the claimant reported having multiple complaints including
                   nausea, migraines, sensitivity to light, dizziness and blurriness in her eyes and that
                   her "eyes don't line up". Eye examination test findings showed no abnormalities
                   in her bilateral eyes that account for these subjective symptoms. (Exs.3F, 7F and
                   8F)

(Tr. 95).

                                                            18
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 19 of 27 PageID #: 1191




1116-17). 9     And, finally, Plaintiff indicates clear error and a lack of substantial evidence

supporting the RFC adopted by the ALJ considering Plaintiff’s ongoing headaches, vertigo, and

upper extremity limitations (Id. at PageID # 1119-21).

        Defendant contends that the ALJ reasonably considered the evidence and opinions in the

record and concluded that Plaintiff could perform a restricted range of light work with numerous

postural, manipulative, environmental, and non-exertional limitations (DN 29 PageID # 1160).

Defendant asserts that the new regulations for assessing medical opinions apply to Plaintiff’s case

and the ALJ’s evaluation comports with the applicable law (Id. at PageID # 1161-) (citing 20

C.F.R. § 404.1520c). Defendant points out, contrary to Plaintiff’s assertion, under the new

regulations the ALJ does not assign specific weight to the opinions of Drs. Watts and Greenwald

(Id.) (citing 20 C.F.R. § 404.1520c(a)). Instead, the ALJ must discuss the persuasiveness of the

medical opinions in the record (Id.) (citing 20 C.F.R. § 404.1520c(b)). Further, Defendant points

out that the VNG testing is used to determine whether a patient has a disorder of the vestibular

system—the balance structures in the inner ear—or in the part of the brain that controls balance

(Id.). While the VNG testing explains Plaintiff’s dizziness, it is not a universal explanation for

all of Plaintiff’s claimed symptoms (Id.) (citing Tr. 1028). Further, Defendant points out that the

ALJ did not doubt that Plaintiff had a TBI and that it caused some of her symptoms (Id.) (citing

Tr. 89-99).




9 Plaintiff reasons there is a lack of evidence because the VNG testing objectively confirms the presence of her TBI
and “resulting symptoms” (DN 21-1 PageID # 1116). Additionally, Plaintiff argues the ALJ should not have utilized
Dr. Gray’s opinion to bolster Dr. Oliver’s opinion because Dr. Gray was potentially biased, having conducted a prior
examination of Plaintiff in 2016 at the request of a defense attorney or workers compensation (Id.).

                                                        19
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 20 of 27 PageID #: 1192




        2. Applicable Law

        Plaintiff argues that the ALJ committed “clear error” in the assignment of weight to certain

medical opinions and in assessing Plaintiff’s RFC (DN 21-1 PageID # 1114-21). But “clear error”

is the wrong standard of review. Under the applicable standard of review, the Court is limited to

determining whether the findings in the final decision of the Commissioner are supported by

“substantial evidence” and whether the correct legal standards were applied. See 42 U.S.C.

§ 405(g); Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 374 (6th Cir. 2013); Cole v. Astrue,

661 F.3d 931, 937 (6th Cir. 2011)).

        The RFC finding is the Administrative Law Judge’s ultimate determination of what a

claimant can still do despite her physical and mental limitations. 20 C.F.R. §§ 404.1545(a),

404.1546(c). The Administrative Law Judge makes this finding based on a consideration of

medical source statements and all other evidence in the case record. 20 C.F.R. §§ 404.1529,

404.1545(a)(3), 404.1546(c). Thus, in making the RFC finding the Administrative Law Judge

must necessarily evaluate the persuasiveness of the medical source statements in the record and

assess the claimant’s subjective allegations. 20 C.F.R. §§ 404.1520c, 404.1529(a). As Plaintiff

filed her application after March 27, 2017, the new regulations for evaluating medical opinions are

applicable to Plaintiff’s case. See 20 C.F.R. § 404.1520c.

        The new regulations explicitly indicate “[w]e will not defer or give any specific evidentiary

weight, including controlling weight, to any medical opinion(s) or prior administrative medical

finding(s),” 10 in the record, even if it comes from a treating medical source.                        20 C.F.R.


10 At the initial and reconsideration levels State agency medical and psychological consultants review the evidence
in the case record and make “administrative medical findings.” 20 C.F.R. § 404.1513a(a)(1). Administrative law
judges “must consider” the administrative medical findings of non-examining state agency medical or psychological

                                                        20
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 21 of 27 PageID #: 1193




§ 404.1520c(a).11 Instead, Administrative Law Judges will now evaluate the “persuasiveness” of

medical opinions and prior administrative medical findings by utilizing the five factors listed in

paragraphs (c)(1) through (c)(5) of the regulation. 20 C.F.R. § 404.1520c(a) and (b). The five

factors are supportability, consistency, relationship with the claimant, specialization, and other

factors. 20 C.F.R. § 404.1520c(c)(1)-(5).12 Of these five factors, the two most important are

supportability and consistency. 20 C.F.R. § 404.1520c(a) and (b)(2). Further, the regulation

requires Administrative Law Judges to explain how they considered the supportability and

consistency factors in determining the persuasiveness of the medical source’s opinion. 20 C.F.R.

§ 404.1520c(b)(2). Notably, under the regulations Administrative Law Judges “may, but are not

required to, explain how” they considered the three other factors in determining the persuasiveness

of the medical source’s opinion. 20 C.F.R. § 404.1520c(b)(2).

         In assessing a claimant’s RFC, the Administrative Law Judge must necessarily consider

the subjective allegations of the claimant and make findings. 20 C.F.R. § 404.1529; Social

Security Ruling 16-3p. A claimant's statement that she is experiencing pain or other symptoms

will not, taken alone, establish that she is disabled; there must be medical signs and laboratory

findings which show the existence of a medical impairment that could reasonably be expected to

give rise to the pain and other symptoms alleged. 20 C.F.R. § 404.1529(a). In determining




consultants according to the new regulation. 20 C.F.R. § 404.1513a(b)(1).

11 The language quoted above indicates that the new regulation has done away with the controlling weight rule in
20 C.F.R. § 404.1527(c)(2).

12 In assessing the relationship with the client, consideration should be given to the following: length of the
treatment relationship, frequency of examinations, purpose of the treatment relationship, extent of the treatment
relationship, and examining relationship. 20 C.F.R. § 404.1520c(c)(3)(i)-(v).


                                                         21
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 22 of 27 PageID #: 1194




whether a claimant suffers from debilitating pain and other symptoms, the two-part test set forth

in Duncan v. Sec’y of Health & Human Servs., 801 F.2d 847, 853 (6th Cir. 1986), applies. First

the Administrative Law Judge must examine whether there is objective medical evidence of an

underlying medical condition. If there is, then the Administrative Law Judge must determine:

"(1) whether objective medical evidence confirms the severity of the alleged pain arising from the

condition; or (2) whether the objectively established medical condition is of such severity that it

can reasonably be expected to produce the alleged disabling pain." Id. When, as in this case, the

reported pain and other symptoms suggest an impairment of greater severity than can be shown by

objective medical evidence, the Administrative Law Judge will consider other information and

factors which may be relevant to the degree of pain alleged. 20 C.F.R. § 404.1529(c)(3).

       3. Discussion

       Plaintiff’s challenge to the ALJ’s assessment of certain medical opinions in the record cites

only one case and no regulatory rules in support of her position (see DN 21-1 PageID # 1114-17)

(citing Hurst v. Sec’y of Health & Human Servs., 753 F.2d 517, 519 (6th Cir. 1985) (articulating

reasons for crediting or rejecting a treating source’s conclusions is essential for meaningful

appellate review). Notwithstanding, the language in Plaintiff’s argument suggests that she is

relying on the rules in 20 C.F.R. § 404.1527. But these rules do not apply to Plaintiff’s case

because she filed the application after March 27, 2017. See 20 C.F.R. §§ 404.1520c, 404.1527.

       Plaintiff takes issue with the ALJ’s assessments of medical opinions expressed by Drs.

Watts, Greenwald, Oliver, and Gray (Id. at PageID # 1114-17). In pertinent part, the ALJ’s

decision reads as follows:

               Endraetta Watts M.D. completed a document dated August 4, 2017.
               Dr. Watts opined that the claimant has memory loss because of a

                                                22
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 23 of 27 PageID #: 1195




            work related motor vehicle accident. Dr. Watts opined that the
            claimant has limitations in her verbal short-term memory and may
            require cues or longer time to complete tasks. Further, Dr. Watts
            opined that the claimant would require a lot of additional time to
            complete multi-staged tasks. Dr. Watts also opined that the
            claimant might require additional breaks as she continues to have
            headaches and vertigo. Lastly, Dr. Watts opined that the claimant
            should avoid heights. The undersigned is not persuaded with this
            opinion. The claimant has limitations due to her depression,
            anxiety and traumatic brain injury as discussed above. However,
            during her consultative examination on April 16, 2018, the claimant
            had normal findings on the Word Test and Wisconsin Card Sorting
            Test. Additionally, she displayed normal limits on her remote,
            short-term and working memory as she achieved an average range
            IQ score of 99 on the Wechsler Adult Intelligence Test.
            Accordingly, the evidence supports a finding that the claimant is
            capable of light work activity with limitations that include she could
            understand, remember and carry out simple routine tasks and sustain
            concentration, persistence and pace for the completion of those tasks
            for two-hour segments of time in an eight- hour workday, she could
            not work at a production-based job and she is limited to making
            simple work place decisions. (Ex.4F)

            Randall Oliver M.D.'s progress treatment notes from March of 2018
            contain restrictions on the claimant's work activity. Dr. Oliver
            opined that the claimant has difficulty with word finding,
            concentrating and memory loss due to her condition. Dr. Oliver
            opined that the claimant is capable of working a full-time job
            because there is no reason her post-concussion related symptoms
            should have worsened. Dr. Oliver opined that psychological
            factors such as depression may be affecting her mental functioning.
            The undersigned is persuaded with this opinion, as it is consistent
            with the medical records of evidence. Specifically, during her
            consultative examination on April 16, 2018, the claimant had
            grossly intact attention and concentration. Moreover, she achieved
            a full-scale IQ score of99 on the Wechsler Adult Intelligence Scale
            test, which reflects that the claimant had no clear signs of cognitive
            rigidity. Additionally, she achieved a raw score of 30 on the Beck
            depression Inventory test, which is indicative that the claimant has
            a moderate degree of anxiety. Accordingly, the undersigned has
            determined that this opinion is consistent with the opinion of Jeffrey
            Gray Ph.D. and that the claimant is capable of performing work



                                             23
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 24 of 27 PageID #: 1196




            activity. Specifically, the claimant is capable of light work activity
            with limitations as contained in the residual functional capacity.
            (Ex. 10F)

            Brian D. Greenwald M.D. completed a document dated November
            15, 2018. Dr. Greenwald opined that the claimant has impaired
            concentration. Dr. Greenwald opined that as a result of the
            combination of cognitive, physical and psychological impairments
            that the claimant has related to her traumatic brain injury the
            claimant is totally and permanently disabled. The undersigned is
            not persuaded with this opinion, as it is inconsistent with the medical
            records of evidence. Specifically, this opinion is inconsistent with
            the opinions of the claimant's primary treating doctor Randall Oliver
            M.D. and the findings in her consultative examination in April 16,
            2018, and the opinion of Jeffrey Gray Ph.D. The claimant has some
            symptoms that include having migraines headaches due to her
            traumatic brain injury. However, the medical records of evidence
            reflect that the claimant's symptoms are primarily due to her
            depression, as discussed during her treatment with Dr. Oliver and as
            reflected in her consultative examination in April 16, 2018. During
            her consultative examination, the claimant achieved a full-scale IQ
            score of 99 on the Wechsler Adult Intelligence Scale test, which
            reflects that the claimant had no clear signs of cognitive rigidity.
            Additionally, she achieved a raw score of 30 on the Beck depression
            Inventory test, which is indicative that the claimant has a moderate
            degree of anxiety. (Ex.15F)

            The claimant presented for a consultative examination on April 16,
            2018. Jeffrey W. Gray Ph.D. administered a Wechsler Intelligence
            Scale, Fourth Edition (WIS-IV) IQ test, upon which the claimant
            achieved a full scale IQ score of 99, which falls within the average
            range of intellectual functioning. Dr. Gray also administered a
            Stoop Color test, Word test and Wisconsin Card Sorting test. The
            claimant had no clear signs of cognitive rigidity on these tests and
            had no difficulties on the Wisconsin Card Sorting test. Lastly, the
            claimant was administered the Beck Depression Inventory test, upon
            which the claimant achieved a raw score of 30, which is indicative
            of moderate anxiety. Dr. Gray opined that the claimant has the
            ability to do complex, detailed, and simple repetitive types of tasks.
            Further, Dr. Gray opined that the claimant would have a difficult
            time consistently handling work like stresses, if tasks were highly
            complex in nature and should perform simple types of tasks. The
            undersigned is persuaded with this opinion, as it is consistent with
            the medical records of evidence. The claimant has difficulties due

                                              24
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 25 of 27 PageID #: 1197




               to her traumatic brain injury. However, the medical records of
               evidence reflect that the claimant's symptoms are primarily due to
               increasing depression and anxiety. Accordingly, the undersigned
               is persuaded with this opinion as it is consistent with the opinions of
               Randall Oliver M.D. and Jeffrey Gray Ph.D. (Ex.12F)

(Tr. 97-99).

       The above discussion is consistent with the new regulations because the ALJ evaluated the

“persuasiveness” of the medical opinions by utilizing the two most important factors,

supportability and consistency. See 20 C.F.R. §§ 404.1520c(a) and (b).             Further, the ALJ

explained how she considered the supportability and consistency factors in determining the

persuasiveness of the above medical opinions. See 20 C.F.R. §§ 404.1520c(b)(2). Contrary to

Plaintiff’s assertion, her performance on the testing administered by Dr. Gray—the Wechsler

Intelligence Scale, Fourth Edition (WIS-IV) IQ test, Stoop Color test, Word test, Wisconsin Card

Sorting test, and the Beck Depression Inventory test—provides objective support for the opinions

expressed by Drs. Oliver and Gray while undermining or contradicting the opinions expressed by

Drs. Watts and Greenwald. While the VNG testing may objectively confirm the presence of

Plaintiff’s TBI, it does not objectively confirm that Plaintiff’s symptoms are the product of TBI,

as opposed to psychological factors (see Tr. 1028-32). By contrast, Plaintiff’s performance on

the Wechsler Intelligence Scale, Fourth Edition (WIS-IV) IQ test, Stoop Color test, Word test,

Wisconsin Card Sorting test, and the Beck Depression Inventory test objectively confirms that

Plaintiff’s symptoms are the product of psychological factors such as depression and anxiety.

Further, as explained by the ALJ, the opinions of Drs. Oliver and Gray are more consistent with

the medical records. In sum, the ALJ’s evaluations of the medical opinions of Drs. Watts, Oliver,




                                                 25
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 26 of 27 PageID #: 1198




Greenwald, and Gray are supported by substantial evidence in the record and comport with

applicable law.

       Next, Plaintiff contends the RFC determination is not supported by substantial evidence

because the ALJ failed to appropriately consider Plaintiff’s subjective statements about her

ongoing headaches, vertigo, and upper extremity limitations (DN 21-1 PageID # 1119-21). To

the contrary, the ALJ accurately summarized Plaintiff’s subjective statements regarding these

conditions, the medical evidence related thereto, and medical opinions concerning these conditions

(Tr. 93-98). See 20 C.F.R. § 404.1529; Social Security Ruling 16-3p. The ALJ, in compliance

with applicable law, examined the evidence in the record and determined that the objective medical

evidence did not confirm that these conditions were of such severity that they can reasonably be

expected to produce the pain and other symptoms claimed by Plaintiff (Id.). See Duncan v. Sec’y

of Health & Human Servs., 801 F.2d 847, 853 (6th Cir. 1986). Because the reported pain and

other symptoms suggested impairments of greater severity than could be shown by the objective

medical evidence, the ALJ appropriately considered other information and factors that may be

relevant to assessing Plaintiff’s pain and other symptoms (Id.). See 20 C.F.R. § 404.1529(c)(3).

For example, the ALJ considered Plaintiff’s level of daily activity (Tr. 90-98). See 20 C.F.R.

§ 404.1529(c)(3)(i); Bogle v. Sullivan, 998 F.2d 342, 348 (6th Cir. 1993); Blacha v. Sec’y of

Health & Human Servs., 927 F.2d 228, 231 (6th Cir. 1990). The ALJ also considered whether

there were any inconsistencies in the evidence and the extent to which there are any conflicts

between Plaintiff’s statements and the rest of the evidence in the record.        See 20 C.F.R.

§ 404.1529(c)(4). The ALJ’s conclusion--Plaintiff did not suffer pain and other symptoms to the

extent she testified (Tr. 93-98)—is supported by substantial evidence and comports with the law.


                                               26
Case 4:20-cv-00091-HBB Document 31 Filed 08/31/21 Page 27 of 27 PageID #: 1199




       In sum, the RFC set forth in Finding No. 5 is supported by substantial evidence in the

record and comports with applicable law. For the above reasons, Plaintiff is not entitled to relief

regarding her challenges to the RFC in Finding No. 5.

                                            Conclusion

       As the Court noted previously, “[a]s long as substantial evidence supports the

Commissioner’s decision, we must defer to it, even if there is substantial evidence in the record

that would have supported an opposite conclusion.” Warner v. Comm’r of Soc. Sec., 375 F.3d

387, 390 (6th Cir. 2004). Regardless of how this Court may view the evidence, it is not this

Court’s place to re-try or re-evaluate the findings of the ALJ. 42 U.S.C. § 405(g). Rather, this

Court is only to find if substantial evidence exists to support the ALJ’s decision and if the ALJ

followed the applicable law. (Id.). After reviewing the record, the Court concludes that the

ALJ’s determination is supported by substantial evidence in the record and correctly followed the

applicable law. Therefore, Plaintiff is not entitled to relief with regard to her challenge.

                                              ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.

          August 30, 2021




Copies:           Counsel




                                                 27
